Citation Nr: 0835534	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant meets the basic eligibility criteria 
for entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The appellant's spouse served on active duty from May 1968 to 
June 1970; he was discharged under conditions other than 
honorable.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2007 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The service member's discharge in June 1970 was under 
other than honorable conditions due to willful and persistent 
misconduct.

2.  The persuasive evidence does not show that the service 
member was insane at the time of the offenses leading to the 
other than honorable discharge and there is no evidence that 
his service was otherwise honest, faithful and meritorious.


CONCLUSION OF LAW

The basic eligibility criteria for entitlement to death 
pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 
1521, 1541, 1542, 5303(b), 5303(e) (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.3(a)(i), (ii), (iii), (iv), 3.3(b)(4), 3.12(b), 
(c)(4) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
the service member's service and character of discharge.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).

In general, the Veterans Claims Assistance Act of 2000 (VCAA) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  VA will refrain from providing assistance in 
obtaining evidence where the claimant is ineligible for the 
benefits sought because of the lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
38 C.F.R. § 3.159(d).

The term "veteran"  means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2007).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  38 C.F.R. § 3.12(a) (2007).  
A discharge due to willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
This includes a discharge under other than honorable 
conditions, if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d) (2007).

An honorable discharge or discharge under honorable 
conditions issued through a board of corrections of records 
established under authority of 10 U.S.C. § 1552 is final and 
conclusive on the Department of Veterans' Affairs.  The 
action of the board sets aside any prior bar to benefits 
imposed under 38 C.F.R. § 3.12(d) (2007).

Generally, for a surviving spouse to qualify for death 
pension benefits, the veteran must have served during a 
wartime period with an honorable discharge, and must have (a) 
at least 90 days active military service, or (b) was 
discharged for a disability incurred in or aggravated by 
service, or (c) service connection was in effect for a 
disability which would have justified a discharge from 
service, and the surviving spouse meets certain income and 
net worth requirements.  See 38 C.F.R. § 3.3 (2007).

The appellant's spouse, the service member, served on active 
duty from May 1968 to June 1970.  His DD-214 indicates that 
he was discharged under conditions other than honorable for 
the good of the service.  After he had filed a claim for 
educational assistance in February 1971, VA issued an 
administrative decision in May 1971 addressing the character 
of his discharge.  This decision noted that he had enlisted 
for a three year term in 1968; he was discharged in June 
1970.  His records showed that he had 125 days lost, one 
Summary Court Martial, and three non-judicial punishments.  
These charges included three periods when, without authority, 
he had absented himself without leave; he had also escaped 
from lawful confinement in the Marine Corps brig.  He had 
asked for a discharge for the good of the service in lieu of 
a Court Martial.  He had confessed in writing to charges 
which were punishable by a punitive discharge.  It was 
determined that his offenses in service had demonstrated 
willful and persistent misconduct.  Therefore, it was 
concluded that his service was a bar to benefits.  The 
service member had filed a request to upgrade the character 
of his discharge in May 1993; however, the death certificate 
indicated that he then died in September 1993.  The character 
of his discharge was thus not altered by any board of 
corrections.

It has been determined that the service member had been 
discharged under other than honorable conditions based on 
willful and persistent misconduct.  The Board must therefore 
next determine if he had been discharged by virtue of a minor 
offense which would not be considered willful and persistent 
misconduct if his service was otherwise honest, faithful and 
meritorious.  As noted above, the veteran had absented 
himself for a period of 125 days during service; he had 
absented himself from his duty station without leave; and he 
had escaped once from lawful confinement.  He had undergone 
one Summary Court Martial, and three non-judicial 
punishments.  These are not minor offenses; the Summary Court 
Martial and the fact that he had been confined to the brig 
(from which he had escaped) demonstrate the he had committed 
serious offenses.  Moreover, there is no evidence that his 
service was otherwise honest, faithful, or meritorious.  

Finally, the Board must determine if the service member was 
insane during any period of his service.  The regulations 
state that, if it is established that the service member in 
question was insane at the time of committing the offense 
leading to the discharge, that service member is not 
precluded from benefits by that discharge.  38 U.S.C.A. 
§ 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2007).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs so as to the lack the adaptability to 
make further adjustment to the social customs of the 
community in which he resides.  38 C.F.R. § 3.354(a) (2007).  
This regulation provides for three circumstances which the 
Court of Veterans Appeals for Veterans Claims (CAVC), noting 
the "obvious drafting defects" of the regulation, indicated 
should be modified by applying the phrase "due to disease."  
Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  When the 
question is whether an individual was insane at the time of 
the offense leading to his court-martial or discharge, the 
rating agency will base its decision on all the evidence 
procurable relating to the period involved and apply the 
definition of paragraph (a).  38 C.F.R. § 3.354(b) (2007).  
The CAVC has held that the insanity need only exist at the 
time of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity in 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity did not fall within the definition of 
insanity in that regulation.  It was further indicated that a 
determination of the extent to which an individual's behavior 
must deviate from his normal method of behavior could best be 
resolved by adjudicative personnel on a case-by-case basis in 
light of the authorities defining the scope of the term 
insanity.  It was stated that the phrase "interferes with 
the peace of society" in the regulation referred to behavior 
which disrupted the legal order of society.  It was stated 
that the term "become antisocial" in the regulation 
referred to the development of behavior that was hostile or 
harmful to others in a manner which deviated sharply from the 
social norm and which was not attributable to a personality 
disorder.  It was indicated that the reference in the 
regulation to "accepted standards of the community to which 
by birth and education" an individual belonged required 
consideration of an individual's ethnic and cultural 
background and level of education.  It was stated that the 
regulatory reference to "social customs of the community" 
in which an individual resided required assessment of an 
individual's conduct with regard to the contemporary values 
and customs of the community at large.  The opinion also held 
that behavior which is generally attributable to a substance 
abuse disorder does not exemplify the severe deviation from 
the social norm or the gross nature of conduct which is 
generally considered to fall within the scope of the term 
insanity and therefore does not constitute insane behavior.  
See VAOPGCPREC 20-97 (May 22, 1997).

In the present claim, there is no evidence that the service 
member was insane at the time of the offenses leading to his 
discharge.  He had not presented any evidence of insanity at 
the time of the 1971 Administrative Decision that found his 
in-service actions to constitute willful and persistent 
misconduct.  In fact, while the service member had indicated 
at his service discharge physical examination that he had 
trouble sleeping and had a drug or narcotic habit, the 
objective psychiatric examination was within normal limits.  
Also, as noted above, substance abuse does not constitute 
insanity under the applicable regulations.  Moreover, the 
appellant has not presented any evidence that the service 
member had been insane at the time that he had committed the 
various offenses that had lead to his other than honorable 
discharge.  Therefore, the Board finds that the service 
member's mental status during service does not satisfy the 
definition of insanity.  

In summary, the Board finds that the evidence demonstrates 
that the appellant's spouse, the service member in question, 
was discharged  due to a Summary Court Martial, multiple non-
judicial punishments, and a long period of days lost due to 
unauthorized absences, which suggests a pattern of willful 
and persistent misconduct.  He had not been insane at the 
time he had committed these offenses.  The Board also finds 
this there is no evidence that the service member's service 
was otherwise honest, faithful, or meritorious.  Given these 
findings, the Board concludes that the appellant is precluded 
from VA benefits by virtue of the character of the service 
member's, her spouse's, other than honorable discharge.


ORDER

The service member's period of service is a bar to the 
appellant's receipt of VA death pension benefits.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


